Citation Nr: 0207041	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  96-24 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for interstitial lung 
disease with pulmonary fibrosis claimed as secondary to 
exposure to ionizing radiation.  

2.  Entitlement to service connection for multiple joint 
arthritis, including as secondary to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Robert M. Hodge, Esq.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active service from February 1954 to February 
1957.  He also had additional periods of active duty and/or 
active duty for training with the Army Reserves and Illinois 
National Guard.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from June 1994 and April 1998 rating decision 
of the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the benefits 
sought.  

In an October 2000 decision, the Board also denied the 
claims.  In January 2001, the veteran filed a Motion for 
Reconsideration of the Board's decision.  In February 2001, 
the motion was denied.  Thereafter, the veteran appealed the 
Board's determination to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 2001 Unopposed 
Motion, the Secretary of the Department of Veterans Affairs 
requested that the Court remand the case to the Board for 
consideration of the issues under the newly enacted Veterans 
Claims Assistance Act of 2000.  In a July 2001 Order, the 
Court granted the motion and remanded the case to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran's interstitial lung disease with pulmonary 
fibrosis was not present until many years after separation 
from service and was not caused by exposure to ionizing 
radiation in service.  

3.  The veteran's multiple joint arthritis was not present 
until many years after separation from service and was not 
caused by injuries or exposure to ionizing radiation in 
service.  

CONCLUSIONS OF LAW

1.  Interstitial lung disease with pulmonary fibrosis was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in service, and was not due to exposure to 
ionizing radiation in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001).  

2.  Multiple joint arthritis was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not due to exposure to ionizing 
radiation in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West Supp. 2001).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  
According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  

The Board finds that all relevant evidence has been obtained 
by the RO on the issues addressed in this decision, and the 
veteran has not identified any outstanding evidence that 
might aid his claim.  Furthermore, the required 
administrative development has been accomplished when 
adjudicating claims for disabilities due to radiation 
exposure, and a medical opinion has been obtained.  In his 
January 2002 letter to the Board, the veteran's attorney 
stated that it was unlikely that any new medical or military 
evidence from the veteran's period of service could be 
obtained.  Accordingly, the Board concludes that VA's duties 
set forth in the VCAA have been substantially complied with, 
and no useful purpose would be served by returning this case 
to the RO for additional consideration of the new law.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are 15 types of cancer which will be 
presumptively service-connected.  38 U.S.C.A. § 1112(c) (West 
1991); 38 C.F.R. § 3.309(d) (2001), including as amended.  
See Karnas, supra.  
Second, 38 C.F.R. § 3.311(b) (2001) includes a list of 
"radiogenic diseases" which will be service-connected 
provided that certain conditions specified in that regulation 
are met.  The regulation states that, if the veteran has one 
of the radiogenic diseases, the case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  That responsibility can be daunting 
where the medical evidence diverges; however, in weighing 
medical evidence, the Board must sometimes accept one or more 
medical opinions and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Entitlement to Service Connection for Interstitial Lung  
Disease with Pulmonary Fibrosis Secondary to Exposure to 
Ionizing Radiation

The earliest medical records containing any references to 
lung disease are dated many years after the veteran's 
separation from service.  For example, a private chest X-ray 
in February 1987 resulted in a finding of chronic lung 
disease.  The veteran contends that radiation exposure during 
service caused him to develop lung disease which became 
manifest many years after service.

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the list of types of cancer which 
may be presumed to have been due to radiation exposure), the 
Board notes that interstitial lung disease with pulmonary 
fibrosis is not one of the listed diseases under 38 C.F.R. 
§ 3.309(d) (2001).  Similarly, regarding the second method by 
which a disease may be shown to have been due to radiation 
exposure in service interstitial lung disease with pulmonary 
fibrosis is not one of the diseases listed as a "radiogenic 
disease" under 38 C.F.R. § 3.311 (2001).

With respect to the third method of establishing service 
connection for a disorder claimed to be due to radiation 
exposure in service, the record reflects that the veteran has 
presented medical opinions from some of his treating 
physicians which state that the veteran's interstitial lung 
disease with pulmonary fibrosis was attributable to radiation 
exposure in service.  For example, a letter from Robert L. 
Holstein, M.D., dated in August 1991 relates that the veteran 
"was exposed to radiation dust, and had developed 
progressive pulmonary disease and in my opinion is 
disabled."  A letter dated in July 1992 from Peter Orris, 
M.D., shows that it was his belief that the veteran's 
radiation exposure during the 1950's may have played a role 
in the development of the veteran's interstitial fibrosis.  
He noted that although the veteran's documented exposure was 
100 fold less than that necessary to produce that kind of 
pulmonary pathology, the documentation of exposure was quite 
poor, and the veteran may have had exposure to plutonium and 
other radioactive byproducts that was not quantified at all.

Similarly, a letter dated in October 1996 from Arthur H. 
Moswin, M.D., shows that he had known the veteran since 
August 1994 and had reviewed previous work-ups.  He remarked 
that the veteran had reported exposure to nuclear tests on 14 
occasions during the 1950's.  The doctor further stated that 
although documentation of the amount of exposure was 
incomplete, the veteran had documentation of more than 4000 
RADS and appeared to be able to document that he was involved 
in nuclear testing and was hospitalized at least once in 
April 1955.  He currently suffered from disabilities 
including pulmonary fibrosis and interstitial lung disease 
(stiff lungs).  Dr. Moswin further stated that:  

The problem arises when trying to connect 
these [disabilities] to [the veteran's] 
exposure history.  It is probably 
impossible to prove the cause of his 
medical problems. . . It is my opinion 
that the veteran's lung disease and 
pulmonary fibrosis are related to 
radiation exposure, especially in the 
absence of significant obstructive 
disease but his extensive smoking picture 
clouds the issue somewhat, and the exact 
dose of radiation is unknown.  

Attached to Dr. Moswin's letter is a radiation exposure 
history from the Department of Energy dated in April 1988 
which reflects that the veteran had a total whole body dose 
of 4223 MREM.  That document noted that one RAD was equal to 
1000 MRAD, and that one REM was equal to 1000 MREM.  A RAD is 
a unit of measurement of the absorbed dose of ionizing 
radiation.  See Dorland's Illustrated Medical Dictionary 1404 
(27th ed. 1988) (Dorland's).  A REM is the quantity of any 
ionizing radiation which has the same biological 
effectiveness as 1 RAD of X-rays.  See Dorland's at 1446 
(27th ed. 1988).  

Dr. Moswin provided another letter in support of the 
veteran's claim in January 2001.  He stated that he had 
treated the veteran for many years for a variety of problems, 
and had reviewed the medical records utilized in his claims 
for Social Security benefits and VA benefits.  He concluded 
that it was at least as likely as not that the veteran's 
ingested or inhaled particulate fallout during the atomic 
bombing tests that he participated in was sufficient to cause 
his interstitial lung disease and pulmonary fibrosis.  He 
based this conclusion on the fact that the veteran believed 
that his exposure was much higher than the records have 
indicated.  

Also in support of his claim, the veteran has submitted 
copies of several scientific articles, including one 
entitled, "Radiation Effects in the Lung," and an article 
from the May 1994 issue of the ABA Journal titled "The Legal 
Fallout."  However, general medical information is not in 
itself sufficient to establish service connection.  
Therefore, the articles have probative value only to the 
extent that they were relied upon to support a medical 
opinion.  Sacks v. West, 11 Vet. App. 314, 316-317 (1998).  

In order to fulfill the duty to assist the veteran in the 
development of his claim, the RO referred the claim for a 
radiation dose estimate and an opinion with respect to the 
likelihood that the interstitial lung disease resulted from 
the veteran's radiation exposure in accordance with 38 C.F.R. 
§ 3.311.  A letter from the Defense Special Weapons Agency 
dated in July 1997 reported that research and scientific dose 
reconstruction indicated that the veteran's estimated total 
(neutron + gamma) exposure was 2.9 REM with an upper bound 
dose of 4.7 REM.  An internal dose assessment shows that the 
veteran's 50-year committed dose equivalent to the lungs was 
less than 0.1 REM.  

Subsequently, the dose estimate information was submitted to 
the VA Under Secretary for Health for an opinion as to the 
likelihood that radiation exposure caused the veteran's 
current lung disease as required in 38 C.F.R. § 3.311.  In an 
opinion dated in March 1998, the Chief Public Health and 
Environmental Hazards Officer offered the following opinion:  

1.  This is in response to your 
memorandum dated March 4, 1998.  

2.  The Defense Special Weapons Agency 
estimates that the veteran was exposed to 
the following doses of ionizing radiation 
during military service:  external 
neutron and gamma - 2.9 rem with an upper 
bound of 4.7 rem; internal 50-year 
committed dose equivalent to the lung 
less than 0.1 rem.  The Department of 
Energy estimates that the veteran was 
exposed to the following doses of 
ionizing radiation:  2823 mrem whole body 
gamma and 1400 mrem neutron for a total 
of 4223 mrem (4.223 rem), based on dose 
reconstruction performed by the Defense 
Nuclear Agency.

3.  The veteran has been diagnosed as 
having pulmonary fibrosis and 
interstitial lung disease.  The CIRRPC 
Science Panel Report Number 6, 1988, does 
not provide screening doses for these 
disorders.  Lung damage other than 
neoplastic transformation if due to 
radiation would be an example of a 
deterministic effect.  Deterministic 
changes generally are considered to have 
a threshold.  The probability of causing 
harm in most healthy individuals at doses 
of less than 10 rem as a result of 
deterministic effects is close to zero 
(Institute of Medicine Report, Adverse 
Reproductive Outcomes in Families of 
Atomic Veterans; The Feasibility of 
Epidemiologic Studies, 1995, pages 23-
24).  Lung damage including pneumonitis 
and pulmonary fibrosis are known to occur 
after radiation therapy but this 
typically involves high doses (e.g., 
hundreds or thousands of rads [Metterler 
and Upton, Medical Effects of Ionizing 
Radiation, 2nd edition, 1995, pages 237 
to 241]).

4.  Two of the papers provided on behalf 
of the veteran also cite high doses of 
usually more than 2500 rads/R for 
radiation pneumonitis (Scott, Proposed 
Estimates of the Probability of Inducing 
Pulmonary Injury Sufficient to Cause 
Death from Radiation Pneumonitis and 
Pulmonary Fibrosis after Briefly Inhaling 
a Mixture of Insoluble Beta-Emitting 
Particles, Health Physics, 1980, page 
639) and 5 or more Gray (500 or more 
rads) for fibrosis (Coggle et al., 
Radiation Effects in the Lung, 
Environmental Health Perspectives, 1986, 
page 270).

5.  Since the veteran is reported to have 
received a relatively small dose, in our 
opinion it is unlikely that his pulmonary 
fibrosis can be attributed to exposure to 
ionizing radiation in service.  

The opinions which support the veteran's claim must be 
weighed against the opinion from the VA Chief Public Health 
and Environmental Hazards Officer.  Several of the opinions 
which tend to support the claim do not contain any discussion 
of the dose of radiation which the veteran sustained in 
service.  Dr. Holstein merely opined that the veteran was 
disabled due to interstitial lung disease and pulmonary 
fibrosis.  He only noted that the veteran had been exposed to 
radiation dust.  Dr. Orris stated that the veteran's 
radiation exposure may have played a role in the development 
of his interstitial fibrosis, but acknowledged that the 
veteran's exposure was 100 fold less than that necessary to 
produce the pulmonary pathology demonstrated.  Dr. Orris 
surmised that the documentation of exposure was poor, and 
that the veteran may have been exposed to other radioactive 
byproducts, but he did not cite to any scientific materials 
to support this assertion.  

The opinions provided by Dr. Moswin were based on the 
incorrect belief that the veteran had exposure to more than 
4000 RADS, when in fact that actual exposure was 1/1000th 
that amount.  The radiation dose estimate from the Department 
of Energy upon which he based his opinion reflected exposure 
of 4223 MREM, not the 4223 RAD figure which he cited in his 
opinion.  Additionally, the January 2001 letter also was 
premised on the veteran's assertion that he was exposed to a 
higher dose of radiation than the record indicates.  However, 
the veteran has not provided any supporting documentation to 
support this assertion and he has not demonstrated that he 
has any special expertise in this complex, scientific area.  
Therefore, the Board finds that Dr. Moswin's opinion was not 
based on an accurate medical history and is therefore not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(A medical opinion based upon an inaccurate factual premise 
is not probative).  See also, Miller v. West, 11 Vet. App. 
345, 348 (1998) (a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record).  

Upon careful review of the above facts and legal criteria, 
the Board finds that the clear weight of the most probative 
evidence is against the claim.  The opinion from the Chief 
Public Health and Environmental Hazards Officer was 
specifically based upon the correct dose of radiation 
received by the veteran, and was provided by a medical 
professional with training and expertise in this area.  As 
such, the Board has accorded this opinion greater weight in 
rendering its decision.  Winsett, Evans, Bloom, supra.  
Consequently, the Board concludes that the preponderance of 
the evidence shows that exposure to ionizing radiation in 
service did not cause the veteran's current interstitial lung 
disease with pulmonary fibrosis, and the claim for service 
connection for that disability must be denied.  

In his January 2002 letter to the Board, the veteran's 
attorney asserted that the veteran has presented sufficient 
evidence to trigger the benefit of the doubt doctrine, and 
therefore, his claim should be granted.  He believed that 
there was an approximate balance of evidence both for and 
against the veteran's claims which represented a balance of 
educated guesses.  However, as discussed above, the Board has 
accorded more weight to the opinion of the Chief Public 
Health and Environmental Hazards Officer, and found that the 
preponderance of the evidence is against the veteran's claim.  
Hence, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  

II.  Entitlement to Service Connection for Multiple Joint 
Arthritis, including Secondary to Exposure to Radiation

The veteran has presented two theories as to why service-
connection should be granted for his multiple joint 
arthritis.  First, he has alleged that his radiation exposure 
in service caused his multiple joint arthritis.  Second, he 
has alleged that he sustained physical injuries to his joints 
due to a blast from the atomic testing, and that these 
injuries later resulted in arthritis in those joints.

The Board notes that the veteran's service medical records 
are not of record.  Development of alternative sources of 
records revealed only that the veteran was briefly on sick 
leave during April 1955.  Because the veteran's complete 
service medical records are not available, the Board's duty 
to explain its findings and conclusions is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the 15 types of cancer which may be 
presumed to have been due to radiation exposure), multiple 
joint arthritis is not one of the listed diseases in 
38 C.F.R. § 3.309(d).  Similarly, regarding the second method 
by which a disease may be shown to have been due to radiation 
exposure in service, the Board points out that multiple joint 
arthritis is not one of the diseases cited as a "radiogenic 
disease" under 38 C.F.R. § 3.311.  Furthermore, the veteran 
has not submitted competent scientific or medical evidence 
that multi joint arthritis is a radiogenic disease.  Hence, 
there is no requirement that this issue be referred for a 
medical opinion.  38 C.F.R. § 3.311(b)(4) (2001).  

The veteran has also not presented any competent medical 
opinion linking his multiple joint arthritis to his radiation 
exposure.  A VA general medical examination conducted in 
March 1989 shows that the diagnoses included:  
(1) degenerative changes, cervical, thoracic and lumbar spine 
with limitation of motion and symptomatic findings; (2) 
history of internal derangement of left knee, with genu varum 
crepitance indicating traumatic arthritis, periodically 
symptomatic; (3) history of shell fragment wound right knee, 
healed with no disabling residuals attributable to said 
injury found at this time; (4) polymyositis, from history, 
symptomatic findings; and (5) chronic cephalalgia with no 
objective evidence of neurologic disease noted at this time, 
periodically symptomatic.  The examiner did not, however, 
relate any of these diagnoses to exposure to radiation in 
service.

Although an affidavit by H. Charles Kaplan, M.D., dated in 
October 1989, included a statement that the veteran has 
musculoskeletal problems which were caused by radiation 
exposure, the only musculoskeletal problems specifically 
referred to in the affidavit are "bone pain compatible with 
the possibility of multiple myeloma, a form of bone cancer."  
The affidavit does not include an opinion relating multiple 
joint arthritis to radiation exposure.  Thus, the affidavit 
does not provide support for the current claim.  Similarly, 
in an addendum to the affidavit dated later in October 1989, 
the same doctor noted that the veteran had reported multiple 
complaints including aching muscles and joints which the 
doctor believed were symptoms characteristic of the delayed 
effects of radiation; however, the doctor again did not 
specifically diagnose multiple joint arthritis or relate that 
specific disorder to radiation exposure.  

A letter dated in March 1991 from Kevin J. Regan, D.C., a 
chiropractor, is to the effect that the veteran had symptoms 
of deep bone pain and softening of the bones which were 
symptoms and signs of bone cancer.  The chiropractor, 
however, did not make any mention of multiple joint 
arthritis.  The Board also notes that the diagnosis of bone 
cancer has never been confirmed by diagnostic studies.

A medical summary dated in August 1992 from Patrick T. 
Schuette , M.D., shows that the veteran had reported that he 
was exposed to radiation in service during atomic bomb 
testing and recalled the onset of diffuse joint pain and 
shortness of breath in 1971.  The veteran also reported that 
during one of the blasts he suffered a severe injury to his 
left knee which necessitated surgical removal of a portion of 
the medial meniscus.  The examiner stated that the left knee 
had post-traumatic arthritis which appeared to be the result 
of the injury that the veteran suffered during the nuclear 
testing.  The examiner further stated that "The relationship 
of his atomic exposure to the mixed connective tissue 
disease, which he appears to have, is an uncertain one.  
However, it would be my opinion that this disorder has an 
unusual disability picture which would make me suspect that 
there was a relationship to the nuclear testing."  The Board 
notes, however, that the issue on appeal is entitlement to 
service connection for multiple joint arthritis.  Therefore, 
an opinion commenting on a suspected relationship between 
nuclear testing and a mixed connective tissue disease is not 
relevant.  

The veteran has offered his own opinion that exposure to 
radiation during service caused multiple joint arthritis to 
develop; however, his opinion is not probative.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

With respect to the contention that the current multiple 
joint arthritis is related to physical injuries to the 
veteran's joints which occurred during service during atomic 
testing, the Board notes that the veteran has given a history 
of injuries in service, and he has been diagnosed as having 
traumatic arthritis.  Dr. Moswin stated in January 2001 that 
it was at least as likely as not that the veteran suffers 
from advanced and debilitating arthritis as a result of 
traumatic injuries sustained in the mid-1950's, consistent 
with his history of being injured during a blast.  

However, the Board further finds that the preponderance of 
the evidence shows that the veteran did not sustain injuries 
to his joints in service.  The radiation dose assessment 
prepared by the Defense Special Weapons Agency in July 1997 
indicates that that agency had reviewed various relevant 
documents including correspondence from VA dated in June 1978 
indicating that the veteran had participated in Operation 
TURK (March 7th), and that he had stated that he had been 
injured in the blast including head injuries, removal of a 
bone from his knee, 11 stitches in his arm, third degree 
burns on his leg, and was in a coma for three days; a nuclear 
test personnel review telephone information form dated in 
June 1991 indicating that the veteran stated that he had 
witnessed 14 shots, and that during a test his arm was torn 
loose with 29 stitches and that he was in a coma for 11 days; 
a letter from the veteran to the Defense Nuclear Agency dated 
in October 1996 showing that the veteran had reported that he 
was a lineman who sat in a small foxhole near ground zero; 
and morning reports for the veteran's company which 
documented that he was absent sick at the CDR-6 Holding Ward 
from April 6th and returned to duty on April 13th.  The 
Defense Special Weapons Agency concluded that the available 
documentation did not support the veteran's statements 
regarding his participation and resultant injuries.  The 
agency noted that serious injuries indicated by the veteran 
would have resulted in immediate emergency treatment and 
hospitalization, yet the only test on April 6th was an 
airdrop which detonated at an altitude of 32,582 feet and 
would not have been sufficient to cause the stated injuries.  
The agency remarked that it was also pertinent that the 
records from the tests included a statement indicating that 
injuries were few and were not serious.  The Defense Special 
Weapons Agency also pointed out that the observation trenches 
were dug so as to afford a minimum of two feet of overhead 
clearance and, at shot Turk, were located 5000 yards from 
ground zero.  Finally, the agency noted that there were no 
indications of a need to ignore all of the prescribed safety 
measures and place a junior enlisted man in a small foxhole 
near ground zero.

Thus, the veteran's account of having received physical 
injuries to his joints during atomic testing is contradicted 
by the objective evidence which is available.  The Board 
finds that the veteran's multiple joint arthritis was not 
present until many years after separation from service, and 
the preponderance of the evidence demonstrates that it was 
not caused by injuries or exposure to ionizing radiation in 
service.  38 C.F.R. §§ 3.303, 3.309, 3.311.  Accordingly, the 
Board concludes that multiple joint arthritis was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in service, and was not due to exposure to 
radiation in service.  

Again, in his January 2002 letter to the Board, the veteran's 
attorney asserted that the veteran has presented sufficient 
evidence to trigger the benefit of the doubt doctrine, and 
therefore, his claim should be granted.  However, the Board 
has accorded more weight to the contemporaneous evidence 
available from the Defense Special Weapons Agency which does 
not support the veteran's assertion that he sustained severe 
injuries during a blast, and found that the preponderance of 
the evidence is against the claim.  Hence, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  

In January 2001, the veteran's attorney also requested that 
the Board consider Operation TEAPOT a "combat" situation, 
and accord the veteran the benefit of 38 U.S.C.A. § 1154(b) 
by accepting the veteran's account of the injuries he 
sustained during blasts.  In VAOPGCPREC 12-99 (Oct. 18, 
1999), the VA General Counsel addressed the subject of 
determinations as to whether a veteran "engaged in combat 
with the enemy" for purposes of 38 U.S.C.A. § 1154(b).  The 
General Counsel held that the ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b), required that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Nothing in 
the language or history of the statute or any VA regulation 
suggests a more specific definition.  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends on 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  

The Board does not find that the veteran's participation in 
Operation TEAPOT was a combat situation.  The purpose of 
38 U.S.C.A. § 1154(b) is to accord veterans engaged in combat 
with the enemy a reduced evidentiary burden in establishing 
that a particular injury may have occurred during the course 
of combat because it would be unlikely that in such a 
situation the appropriate medical aid and record keeping 
measures would be available.  However, Operation TURK and 
Operation TEAPOT did not involve an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  
Furthermore, the available evidence reflects that record 
keeping measures were available during the testing.  
Additionally, it was noted that serious injuries indicated by 
the veteran would have resulted in immediate emergency 
treatment and hospitalization, and the only test on April 6th 
was an airdrop which detonated at an altitude of 32,582 feet 
and would not have been sufficient to cause the claimed 
injuries.  Hence, the Board concludes that it would not be 
appropriate to extend 38 U.S.C.A. § 1154(b) to the facts 
presented in this case.  

III.  Conclusion

In his January 2002 letter to the Board, the veteran's 
attorney conceded that it was unlikely that any additional 
medical or military evidence could be developed.  However, he 
subsequently stated that if the veteran's claims were not 
allowed by the Board based on the evidence of record, that 
the claim should be remanded to the RO for further 
evidentiary development.  As discussed above, the Board has 
found that the duty to assist the veteran in the development 
of his claims has been satisfied in this case.  The VCAA did 
eliminate the requirement that a veteran's claim be well-
grounded before the duty to assist is triggered.  However, 
the Board's decision in October 2000 specifically found that 
the veteran's claims were well-grounded.  The Board has 
concluded that the veteran's claims have been appropriately 
developed in accordance with the relevant laws and 
regulations.  Consequently, the Board finds that it is 
unnecessary to remand this case to the RO for any additional 
development.  



ORDER

Service connection for interstitial lung disease with 
pulmonary fibrosis, claimed as secondary to exposure to 
ionizing radiation, is denied.  

Service connection for multiple joint arthritis, claimed as 
secondary to exposure to ionizing radiation, is denied.  




		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

